Order                                                                           Michigan Supreme Court
                                                                                      Lansing, Michigan

  August 4, 2015                                                                        Robert P. Young, Jr.,
                                                                                                   Chief Justice

                                                                                         Stephen J. Markman
  149537(59)                                                                                 Mary Beth Kelly
                                                                                              Brian K. Zahra
                                                                                      Bridget M. McCormack
                                                                                            David F. Viviano
  In re WANGLER/PASCHKE, Minors.                             SC: 149537                 Richard H. Bernstein,
                                                                                                        Justices
                                                             COA: 318186
                                                             Sanilac CC Family Division:
                                                                   07-035009-NA
  ________________________________________/

         On order of the Chief Justice, the motion of respondent-appellant mother to direct
  the Sanilac Circuit Court to appoint attorney Brandon R. McNamee to represent her in
  the proceedings before this Court is GRANTED. The circuit court is respectfully
  requested to make the appointment within 35 days of the date of this order.




                     I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
               foregoing is a true and complete copy of the order entered at the direction of the Court.
                              August 4, 2015